Exhibit 10.33

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated January
14, 2016 (the “Execution Date”), is entered into between Morgans Hotel Group
Co., a Delaware corporation (the “Company”), and Meredith L. Deutsch (the
“Executive”) (collectively, the “Parties” and each, a “Party”). In addition to
the terms defined elsewhere herein, initial capitalized terms have the meanings
given to them in Section 28.

WHEREAS, the Executive has performed the duties of Executive Vice President &
General Counsel and Corporate Secretary of the Company, subject to the terms and
conditions set forth in that certain Employment Agreement, dated May 5, 2014
between the Company and the Executive (the “Prior Agreement”).

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement and modify the terms and conditions of Executive’s continued
employment with the Company; and

WHEREAS, upon the commencement of the Term, the Prior Agreement shall cease to
have any further legal force or effect whatsoever.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1

Position. During the Employment Term, the Executive will serve as the Executive
Vice President & General Counsel and Corporate Secretary of the Company. The
employment relationship between the Company and the Executive will be governed
by the applicable written general employment policies and practices of the
Company contained or referred to in the Morgans Hotel Group Corporate Handbook
(the “Handbook”), as well as those written general polices relating to ethics
and business conduct, confidential information, expense reimbursement and
avoidance of conflicts (together, the “Company Policies”), a copy of which has
been delivered to the Executive, except that when any express term of this
Agreement is in conflict with the Company Policies, such term of this Agreement
will control.

2

Term. The Executive’s employment under this Agreement will commence on January
14, 2016 (the “Effective Date”) and shall continue until terminated by either
party as provided in this Agreement (the “Employment Term”).

3

Duties of the Executive. The Executive will report directly to the Company’s
Chief Executive Officer or the President or Chairman of the Company if the CEO
so designates either the President or Chairman to serve in this role (the
“Supervisor”), and have duties, responsibilities and authorities commensurate
with the Executive’s title and position.

 

3.1

During the Employment Term, the Executive will devote the Executive’s best
efforts, full attention and energies during business hours to the business of
the Company and the performance of any of the Executive’s duties as set forth
herein.



--------------------------------------------------------------------------------



 

3.2

So long as such activities do not involve a breach of this Agreement and do not
interfere with the performance of the Executive’s duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs during the Employment Term and, subject to the prior approval
of the Supervisor in the Supervisor’s discretion, serve as a member of the
governing board of any such organization. The Executive may retain all fees and
other compensation from any such service, and the Company will not reduce the
Executive’s compensation by the amount of such fees. Notwithstanding anything
herein to the contrary, the Executive may not accept any position during the
Employment Term with a for-profit enterprise without the prior written approval
of the Supervisor in the Supervisor’s discretion. 

4

Compensation.

 

4.1

Base Salary. During the Employment Term, the Company will pay to the Executive a
base salary per annum equal to $400,000, which will be reviewed annually, but
may not be decreased except in the event of a reduction in salaries of all
Company C-suite senior executives and at a percentage reduction being applied to
all C-suite senior executives; provided, however, that in no event shall the
Executive’s base salary be reduced to less than $400,000 (as in effect from time
to time, the “Base Salary”). The Base Salary will be payable at the times and in
the manner consistent with the Company’s policies regarding compensation of the
Company’s executives generally, but in no event less frequently than monthly.

 

4.2

Annual Discretionary Bonus. With respect to each calendar year during the
Employment Term, the Executive will be eligible to receive an annual incentive
bonus in accordance with, and subject to, the terms and conditions of the
Company’s applicable annual incentive bonus program applicable to similarly
situated senior executive officers, in the sole discretion of the Company (the
“Annual Discretionary Bonus”). During the Employment Term, the Executive’s
target Annual Discretionary Bonus will be 50% of the Executive’s Base Salary
(the “Target Bonus”), subject to the achievement of applicable performance
objectives delivered to the Executive in written form at the commencement of the
applicable fiscal year, and the Executive’s Annual Discretionary Bonus could
potentially be as high as an amount to be set annually by the Company’s
Compensation Committee if Executive exceeds the attainment of specific targets
that will be set by such Compensation Committee; provided, however, such
out-performance amount target amount shall be set at not less than 75% of the
Executive's Base Salary. The Company shall pay the Annual Discretionary Bonus
within 75 days of the end of the applicable fiscal year. Subject to Sections 6.2
and 6.3 below, Executive must be employed by the Company on the date bonuses are
paid to Company employees to be eligible to receive any such discretionary
bonus.

 

4.3

Equity. Executive will be eligible to participate in the Company’s equity-based
incentive plan applicable to similarly situated executive officers in amounts
and on terms and conditions determined by the Company in its sole discretion and
in accordance with the various plan documents and award agreements governing
these

2

--------------------------------------------------------------------------------



 

awards. In addition, the Morgans Hotel Group Co. Board of Directors (the
“Board”), or applicable committee thereof, has previously granted a one-time
grant of Morgans Hotel Group Co. restricted stock units (“RSUs”), having a grant
date value of $54,000, to Executive, which RSUs vested 1/3 on December 31, 2014
and 1/3 on December 31, 2015 and will continue to vest 1/3 on the third
anniversary of the grant date. 

5

Benefits.

 

5.1

Employee Benefit Plans. During the Employment Term, the Executive will be
eligible to participate in the Company-sponsored group health, major medical,
dental, vision, life insurance, 401(k) and other employee welfare benefit plans
applicable to similarly situated executive officers (the “Employee Benefit
Plans”). The Executive acknowledges that the Company reserves the right to amend
or terminate any Employee Benefit Plan(s) at any time in its discretion, subject
to the terms of such Employee Benefit Plan(s) and applicable law.

 

5.2

Paid Time Off. During the Employment Term, the Executive will be eligible to
participate in the Company’s vacation, holiday and sick, personal and other
leave policies as are provided under the Handbook applicable to similarly
situated executive officers. During each full fiscal year during the Employment
Term, the Executive will be eligible to take five (5) weeks of paid vacation,
three (3) personal days and six (6) sick days. Paid time off will not carry over
from one fiscal year to the next, other than as permitted in accordance with
Company Policies.

 

5.3

Expenses. During the Employment Term, the Company will pay or reimburse the
Executive for reasonable and necessary business expenses incurred by the
Executive during the Employment Term in connection with the Executive’s duties
on behalf of the Company in accordance with the Company’s travel and expense
policy, as it may be amended from time to time, or other applicable Company
Polices, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies. The Executive shall also be
entitled to reimbursement of fees and expenses incurred in connection with
maintaining Executive’s professional law license in the State of New York or any
other State in the United States where the Company may relocate.

6

Termination.

 

6.1

Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, during the Employment Term, the Executive’s employment is
terminated by the Company for Cause or the Executive resigns without Good
Reason, the Executive will not be eligible to receive Base Salary, to receive an
Annual Discretionary Bonus or to participate in any Employee Plans with respect
to future periods after the date of such termination or resignation, except for
the right to receive: (i) accrued but unpaid Base Salary through the date of
termination of employment, to be paid in accordance with the Company’s normal
payroll practice; (ii) up to five (5) weeks of accrued unused vacation time, to
be paid in

3

--------------------------------------------------------------------------------



 

accordance with the Company’s normal payroll practice; (iii) any unreimbursed
business expenses incurred by the Executive prior to the date of termination, to
be paid in accordance with the provisions of Section 5.3; and (iv) all
compensation and benefits payable to the Executive under the terms of the
Employee Benefit Plans in which the Executive participated prior to the date of
termination of employment, in accordance with the terms of such Employee Plans
(the items in clauses (i) through (iv) together, the “Accrued Compensation and
Benefits”). 

 

6.2

Termination by the Company Without Cause or Resignation by the Executive for
Good Reason. If during the Employment Term, the Executive’s employment is
terminated by the Company without Cause or the Executive terminates employment
for Good Reason (in each case other than due to the Executive’s death or
Disability), the Executive will be entitled to receive from the Company, in full
satisfaction of the Executive’s rights and any benefits the Executive is
entitled to under this Agreement, any other employment arrangement with the
Company Group or otherwise, subject to Section 6.7 for the benefits described in
clauses (ii) through (viii) below, the following: (i) the Accrued Compensation
and Benefits; (ii) twelve (12) months of salary continuance at the same rate as
the Base Salary at the time of termination, less applicable withholdings and
deductions; (iii) a one-time lump sum payment in an amount equivalent to twelve
(12) times the amount that the Company contributes to the health insurance
premiums of the Executive per month at the time of the Executive’s termination,
less applicable withholdings and deductions; (iv) accelerated vesting of any
portion of the RSUs described in Section 4.3 that remain unvested and
outstanding as of the Executive’s termination date (which equity-based awards or
RSUs thereafter will be settled and payable); (v) accelerated vesting of a pro
rata portion of any other equity-based awards (other than the RSUs described in
Section 4.3) that are subject to solely time-based vesting conditions and are
held by Executive at the time of termination (the “Time Vesting Equity Awards”),
determined by multiplying the number of shares of Company common stock subject
to each such Time Vesting Equity Award by a fraction, the numerator of which is
the number of days elapsed since the beginning of the vesting period through the
Date of Termination and the denominator of which is the number of total days in
the vesting period; (vi) continued eligibility for vesting of a pro rata portion
of any other equity-based awards (other than the RSUs described in Section 4.3
and any Time Vesting Equity Awards) that are subject to performance-based
vesting conditions and are held by Executive at the time of termination (the
“Performance Vesting Equity Awards”), with such pro-rata portion determined
consistent with clause (v) above, and with the ultimate amount of any such
Performance Vesting Equity Awards vesting based upon application of any
applicable performance metrics determined by the Company in its sole discretion
with respect to such Performance Equity Awards, and otherwise settled in
accordance with the applicable award agreement governing such Performance
Vesting Equity Awards;  (vii) an amount equal to a pro rata share of the
Executive’s annual bonus for the year of termination determined by multiplying
the annual bonus by a fraction, the numerator of which is the number of days
elapsed in the year through the effective date of Executive’s termination and
the denominator of which is 365, and based upon application of the performance
metrics determined

4

--------------------------------------------------------------------------------



 

by the Company in its sole discretion with respect to such bonus, and otherwise
payable at the same time that annual bonuses in respect of the applicable
calendar year are otherwise paid to employees of the Company (the “Pro-Rata
Bonus”); and (viii) in the event that the effective date of Executive’s
termination occurs after the end of a calendar year worked by Executive and
prior to payment of bonuses for that calendar year, the Company will pay
Executive her bonus for such calendar year (if any) calculated based upon
application of the performance metrics determined by the Company in its sole
discretion with respect to such bonus.  

 

6.3

Change in Control. In the event that there is a Change in Control of the Company
and the Company or its successor terminates Executive’s employment without
Cause, or Executive resigns for Good Reason, in either case within twelve (12)
months following the Change in Control, then the Executive will be entitled to
receive from the Company, in full satisfaction of the Executive’s rights and any
benefits the Executive is entitled to under this Agreement, any other employment
arrangement with the Company Group or otherwise, subject to preconditions set
forth in Section 6.6 (except for the Accrued Compensation and Benefits, which
are not subject to these preconditions), the following: (i) the amounts and
items set forth in clauses (i)-(iv) and clauses (vii)-(viii) in Section 6.2
above; (ii) in the event of any such termination following the one (1) year
anniversary of such Change in Control, treatment of the Executive’s equity
awards as set forth in Sections 6.2(v) and 6.2(vi) above; (iii) solely in the
event of any such termination during the one (1) year period following the
Change in Control and in the event that the vesting of any equity awards held by
Executive at the time of the Change in Control are not accelerated in connection
with such Change in Control, full vesting of such equity awards (or any
replacement equity awards issued in respect thereof).

 

6.4

Termination by Death. If the Executive dies during the Employment Term, the
Executive’s employment and this Agreement will terminate upon the Executive’s
death and the Executive’s beneficiary or, if none, the Executive’s estate, will
be entitled to receive (i) the Accrued Compensation and Benefits from the
Company, (ii) accelerated vesting of a pro rata portion of the Time Vesting
Equity Awards, determined by multiplying the number of shares of Company common
stock subject to each such Time Vesting Equity Award by a fraction, the
numerator of which is the number of days elapsed since the beginning of the
vesting period through the Date of Termination and the denominator of which is
the number of total days in the vesting period; and (iii) six (6) months of
salary continuance at the same rate as the Base Salary, less applicable
withholdings and deductions.

 

6.5

Termination by Disability. If the Executive becomes Disabled during the
Employment Term, the Executive’s employment will terminate upon receipt by the
Executive of a notice to terminate for Disability setting forth in reasonable
detail the facts and circumstances for the termination for Disability. The
Executive will be entitled to receive from the Company the following: (i) the
Accrued Compensation and Benefits; (ii) accelerated vesting of a pro rata
portion of the Time Vesting Equity Awards, determined by multiplying the number
of shares of Company common stock subject to each such Time Vesting Equity Award
by a

5

--------------------------------------------------------------------------------



 

fraction, the numerator of which is the number of days elapsed since the
beginning of the vesting period through the Date of Termination and the
denominator of which is the number of total days in the vesting period; and
(iii) six (6) months of salary continuance at the same rate as the Base Salary
then in effect, less applicable withholdings and deductions. 

 

6.6

Payment Timing & Release Requirement. Continued payment of Base Salary amounts
pursuant to Sections, 6.2, 6.3 or 6.5 will be made in equal installments during
the salary continuance period set forth in Sections 6.2, 6.3 and 6.5 above,
commencing on the date of the Executive’s termination of employment at such
times as Base Salary is customarily paid to the Company’s employees, provided
that no salary continuance installment will be paid prior to the first payroll
date that is coincident with or next following the 60th day following
Executive’s termination date and any installment that otherwise would have been
paid during such 60 day period will instead be paid with the first installment
paid to the Executive, and provided further that the Company’s obligation to
make any such payments is conditioned upon the Executive first executing and
delivering to the Company an effective release, substantially in the form
attached hereto as Exhibit A (the “Release”), within 59 days after the date of
termination of employment, with all periods for revocation therein having
expired. Subject to the effectiveness of a timely Release as provided in this
Section 6.6, any lump-sum cash payment to be made pursuant to Section 6.2 or 6.3
will be made on the first payroll date that occurs on or immediately following
the 60th day following the Executive’s termination date, provided that any
unpaid bonus amount (including, any Pro-Rata Bonus) will be paid when annual
bonuses are paid to Company employees if later, but in no event will any such
bonus payment be made later than the end of the calendar year in which
Executive’s termination of employment occurs.

 

6.7

Forfeiture. Notwithstanding the foregoing, any right of the Executive to receive
termination payments and benefits hereunder will be forfeited if the Executive
breaches Sections 8, 9, or 10; provided that, before invoking this paragraph,
the Company will provide the Executive a reasonable time (not to exceed 30 days)
to respond to such assertion and, to the extent curable, a right to cure such
breach within such time. For the avoidance of doubt, any reasonable time to cure
a breach referenced as provided in this Section 6.7 shall not extend the payment
dates referenced in Section 6.6.

7

Duty of Loyalty. During the course, and as a result, of the Executive’s
employment with the Company, the Executive will have access to Confidential
Information; the opportunity to gain close knowledge of, and possible influence
over, customers, suppliers, independent contractors and employees of the Company
Group; possess in some measure the goodwill of the Company Group; and come to
possess an intimate knowledge of the business of the Company Group, including
all of its policies, methods, personnel and operations.

6

--------------------------------------------------------------------------------



8

Confidentiality. 

 

8.1

The Executive acknowledges that, in the course of the Executive’s employment,
the Executive will become familiar with the trade secrets, confidential
information and other proprietary information concerning the Company Group,
including projects, promotions, marketing plans and strategies, business plans
or practices, business operations, employees, employment pay information and
data, research and development, intellectual property, trademarks, customer
lists, pricing information, cost data, compensation and fee information,
accounting and financing data, and methods of design, marketing, service or
procurement, regardless of whether such information has been reduced to
documentary form, which the Company and/or an Affiliate treats as confidential
or proprietary (collectively, the “Confidential Information”).

 

8.2

The Executive acknowledges and agrees that any and all Confidential Information
will be received and held by the Executive in a confidential capacity. The
Executive will not, during the Employment Term and/or at any time thereafter, in
any manner, whether directly or indirectly, knowingly use for the Executive’s
own benefit or the benefit of any other Person, or disclose, divulge, render or
offer, any Confidential Information, except on behalf of the Company in the
course of the proper performance of the Executive’s duties hereunder.

 

8.3

The Executive’s obligation of confidentiality will survive, regardless of any
other breach of this Agreement or any other agreement, by any Party, until and
unless such Confidential Information has become, through no fault of the
Executive, generally known to the public. For purposes of this paragraph,
“generally known” means known throughout the domestic U.S. industry or the
appropriate foreign country’s or countries’ industry. In the event that the
Executive is required by law, regulation, or court order to disclose any of the
Confidential Information, the Executive will promptly notify the Company prior
to making any such disclosure to facilitate the Company Group seeking a
protective order or other appropriate remedy from the proper authority at its
sole cost and expense. The Executive further agrees to cooperate with the
Company Group in seeking such order or other remedy (at the Company Group’s sole
cost and expense) and that, if the Company is not successful in precluding the
requesting legal body from requiring the disclosure of the Confidential
Information, the Executive will furnish only that portion of the Confidential
Information that is legally required, and the Executive will cooperate as
reasonably requested by the Company in its efforts and at its sole expense to
exercise all reasonable legal efforts (at the Company Group’s sole cost and
expense) to obtain reliable assurances that confidential treatment will be
accorded to the Confidential Information.

 

8.4

The Executive’s obligations under this Section 8 are in addition to, and not in
limitation of, all other obligations of confidentiality under the Company
Group’s policies and applicable law and regulatory guidance.

7

--------------------------------------------------------------------------------



9

Restrictive Covenants. 

 

9.1

Non-Interference with Business Relationships.

 

9.1.1

The Executive acknowledges that (A) the Executive’s services are of special,
unique and extraordinary value to the Company Group and (B) the Company Group’s
ability to accomplish its purposes and to successfully compete in the
marketplace depends substantially on the skills and expertise of the Executive.
The Executive acknowledges and agrees that the Company Group would be
irreparably damaged if the Executive were to not devote substantially all of the
Executive’s business time and efforts to the business and affairs of the Company
Group during the Employment Term.

 

9.1.2

The Executive agrees that, during the Employment Term, and for a period 12
months after the termination date of employment (the “Restricted Period”), the
Executive will not interfere with, or attempt to interfere with, any business
relationships (whether formed before, on or after the date of this Agreement)
between the Company Group and any of the Company Group’s customers, suppliers or
partners.

 

9.2

Non-Solicitation. The Executive agrees that, during the Restricted Period, the
Executive will not:

 

9.2.1

hire, solicit, encourage or otherwise induce any employee, consultant or
independent contractor of any member of the Company Group, who provided services
to any member of the Company Group within the preceding six months, to terminate
his or her employment or other contractual relationship with any member of the
Company Group; provided that this provision shall not prohibit the engagement of
an independent contractor who does not provide services exclusively to a member
of the Company Group if such engagement does not adversely affect the ability of
the independent contractor to provide its services to the member or members of
the Company Group to which it is then providing services; or

 

9.2.2

induce or attempt to induce any Person or entity which is a supplier,
distributor, guest, travel agent, vendor, customer or otherwise a contracting
party of any member of the Company Group at any time during the applicable
Restricted Period, to terminate or modify any written or oral agreement or
understanding with any member of the Company Group.

 

9.3

The Executive acknowledges that a violation of the foregoing provisions of
Sections 8 and 9 would cause irreparable harm to the Company Group, and that the
Company Group’s remedy at law for any such violation would be inadequate. In
recognition of the foregoing, in addition to any other relief afforded by law or
this Agreement, including damages sustained by a breach of this Agreement and
any forfeitures under Section 6.7, and without the necessity or proof of actual
damages or the posting of a bond, the Company Group will have the right to
enforce this

8

--------------------------------------------------------------------------------



 

Agreement by specific equitable remedies, which will include temporary and
permanent injunctions, it being the understanding of the Parties that damages,
the forfeitures described above and injunctions will all be proper modes of
relief and are not to be considered as alternative remedies. 

 

9.4

If a court at any time determines that any restriction or limitation in this
Section 9 is unreasonable or unenforceable, it will be deemed amended so as to
provide the maximum protection to the Company Group and be deemed reasonable and
enforceable by the court.

10

Developments.

 

10.1

The Executive will make full and prompt disclosure to the Company Group of all
inventions, improvements, discoveries, methods, developments, software, mask
works and works of authorship, whether patentable or copyrightable or not, (i)
which relate to the business(es) of the Company Group and have heretofore been
created, made, conceived or reduced to practice by the Executive or under the
Executive’s direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company Group’s
business(es) and are created, made, conceived or reduced to practice by the
Executive or under the Executive’s direction or jointly with others during the
Executive’s employment with the Company Group, whether or not during normal
working hours or on the premises of the Company Group (all of the foregoing of
which are collectively referred to in this Agreement as “Developments”).

 

10.2

The Executive agrees to assign and hereby assigns to the Company Group (or any
Person designated by the Company Group) all of the Executive’s rights, title and
interest worldwide in and to all Developments and all related patents, patent
applications, copyrights and copyright applications, and any other applications
for registration of a proprietary right. This paragraph will not apply to
Developments that the Executive developed entirely on the Executive’s own time
without using the Company Group’s equipment, supplies, facilities or
Confidential Information and that does not, at the time of conception or
reduction to practice, have utility in or relate to the Company Group’s
business(es), or actual or demonstrably anticipated research or development. To
the extent this Agreement is construed in accordance with the laws of any
jurisdiction which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph will be
interpreted not to apply to any invention which a court rules or the Company
agrees falls within such classes but will be interpreted to apply thereto to the
maximum extent legally permissible.

 

10.3

The Executive will cooperate fully with the Company Group, both during and after
the Executive’s employment with the Company Group, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. The Executive will not be required to incur or pay any
costs or expenses in connection with the rendering of such cooperation. The
Executive will

9

--------------------------------------------------------------------------------



 

sign all papers, including copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, and do all things that the Company Group may deem necessary
or desirable in order to protect its rights and interests in any Development. If
any member of the Company Group is unable, after reasonable effort, to secure
the Executive’s signature on any such papers, any executive officer of the
Company is expressly authorized to execute any such papers as the Executive’s
agent and attorney-in-fact, coupled with interest, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as the
Executive’s agent and attorney-in-fact to execute any such papers on the
Executive’s behalf and to take any and all other actions as the Company Group
may deem necessary or desirable in order to protect its rights and interests in
any Development, under the conditions described in this sentence. 

11

Remedies. The Executive and the Company acknowledge that the covenants contained
in Sections 8, 9 and 10 are reasonable under the circumstances. Accordingly, if,
in the opinion of any court of competent jurisdiction, any such covenant is not
reasonable in any respect, such court will have the right, power and authority
to sever or modify any provision or provisions of such covenants as to the court
will appear not reasonable and to enforce the remainder of the covenants as so
amended. The Executive further acknowledges that the remedy at law available to
the Company Group for breach of any of the Executive’s obligations under
Sections 8, 9 and 10 would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, in addition to any other rights or remedies that the Company Group
may have at law, in equity or under this Agreement, upon proof of the
Executive’s violation of any such provision of this Agreement, the Company Group
will be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or the posting of any bond.

12

Company Property. All notes, lists, records, files, documents and other papers
and other like items (and all copies, extracts and summaries thereof),
advertising, sales, manufacturers’ and other materials or articles or
information, including data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
samples, or any other materials or data of any kind furnished to the Executive
by the Company Group or developed, made or compiled by the Executive on behalf
of the Company Group or at the Company Group’s direction or for the Company
Group’s use or otherwise in connection with the Executive’s employment
hereunder, are and will remain the sole property of the Company Group, including
in each case all copies thereof in any medium, including computer tapes and
other forms of information storage, but excluding materials relating directly to
the terms and conditions of the Executive’s employment and the Executive’s
performance as an employee of the Company Group (the “Company Property”). If any
member of the Company Group requests the return of any Company Property at any
time during or at or after the date of termination of employment, the Executive
will deliver, at the Company’s sole cost and expense, all such Company Property,
including all copies of the same, to the Company as soon as practicable. The
provisions of this paragraph apply during and after the period when the
Executive is an employee of the Company Group and will be in addition to (and
not a limitation of) any

10

--------------------------------------------------------------------------------



legally applicable protections of the Company Group’s interest in Confidential
Information, trade secrets and the like. 

13

Continued Availability and Cooperation. Following termination of the Executive’s
employment, the Executive will reasonably cooperate, at the Company’s sole
expense, with the Company Group and with the Company Group members’ counsel in
connection with any present or future actual or threatened litigation,
administrative proceeding or investigation involving any member of the Company
Group that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of the Executive’s employment by the Company
Group. Cooperation will include:

 

13.1

Being reasonably available for interviews and discussions with the Company Group
members’ counsel, as well as for depositions and trial testimony;

 

13.2

If depositions or trial testimony are to occur, being reasonably available and
cooperating in the preparation therefore, as and to the extent that the Company
Group or any Company Group member’s counsel reasonably requests;

 

13.3

Refraining from impeding in any way the Company Group’s prosecution or defense
of such litigation or administrative proceeding; and

 

13.4

Reasonably cooperating fully in the development and presentation of the Company
Group’s prosecution or defense of such litigation or administrative proceeding.

 

13.5

The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is authorized in advance in writing by the Company,
such authorization not to be unreasonably withheld), incurred in connection with
any such cooperation, consultation and advice rendered under this Agreement
after the Executive’s termination of employment. However, the Executive will not
be entitled to any separate compensation for any matter referred to in this
Section 13.

14

Dispute Resolution. In the event that the Parties are unable to resolve any
controversy or claim arising out of or in connection with this Agreement or
breach thereof, any Party may refer the dispute to binding arbitration, which,
except as expressly provided hereafter, will be the exclusive forum for
resolving such claims. Such arbitration will be administered by the American
Arbitration Association (the “AAA”) and governed by New York law. The
arbitration will be conducted by a single arbitrator selected by the Executive
and the Company according to the rules of the AAA. In the event that the Parties
fail to agree on the selection of the arbitrator within 30 days after either the
Executive’s or the Company’s request for arbitration, the arbitrator will be
chosen by the AAA. The arbitration proceeding will commence on a mutually
agreeable date within 90 days after the request for arbitration. The forum for
arbitration will be agreed on by the Parties or, in the absence of any
agreement, will be in a venue located in New York, New York.

 

14.1

The Parties agree that each will bear its own costs and attorneys’ fees in any
arbitration hereunder. The arbitrator will not have authority to award
attorneys’ fees or costs to any Party, except as provided by statute or
ordinance.

11

--------------------------------------------------------------------------------



 

14.2

The arbitrator will have no power or authority to make awards or orders granting
relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state and local laws. The decision of the arbitrator will be
final and binding on the Parties. 

 

14.3

Notwithstanding the foregoing, no claim or controversy for injunctive or
equitable relief contemplated by or allowed under applicable law pursuant to
Sections 8, 9 and 10 will be subject to arbitration under this Section 14, but
will instead be subject to determination as provided in Section 19.

15

Entire Agreement. No agreements or representations or warranties, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by any Party which are not expressly set forth in this Agreement. This
Agreement contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof, including, without limitation, the Prior
Agreement.

16

Withholding of Taxes. The Company will have the right to withhold from any
amount payable hereunder any federal, state, city, local or other taxes in order
for the Company Group to satisfy any withholding tax obligation it may have
under any applicable law, regulation or ruling.

17

Successors and Binding Agreement.

 

17.1

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company expressly to assume in writing and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including any Person acquiring directly or indirectly
all or substantially all of the business or assets of the Company whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
will thereafter be deemed “the Company” for purposes of this Agreement), but
will not otherwise be assignable or delegable by the Company, except that the
Company may assign this Agreement, or may assign its rights and delegate its
duties hereunder, to any Person who acquires all of the voting stock of the
Company (or to any parent entity thereof) subject to the first sentence of this
Section 17.1.

 

17.2

This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. If the Executive dies while any
amount would still be payable to the Executive hereunder (other than amounts
which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Executive’s estate.

12

--------------------------------------------------------------------------------



 

17.3

This Agreement is personal in nature and neither the Company nor the Executive
may, without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder, except as expressly provided in Sections 17.1
and 17.2. Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this paragraph, the Company will have no liability to pay
any amount so attempted to be assigned, transferred or delegated. 

18

Notices. Any notice, demand, claim or other communication under this Agreement
will be in writing and will be deemed to have been given (a) on delivery if
delivered personally; (b) on the date on which delivery thereof is guaranteed by
the carrier if delivered by a national courier guaranteeing delivery within a
fixed number of days of sending; or (c) on the date of transmission thereof if
delivery is confirmed, but, in each case, only if addressed to the Parties in
the following manner at the following addresses (or at the other address as a
Party may specify by notice to the other) to the Company, to the attention of
the Chief Executive Officer at its principal executive offices, and to the
Executive, at the Executive’s principal residence as set forth in the employment
records of the Company.

19

Governing Law and Choice of Forum.

 

19.1

This Agreement will be construed and enforced according to the laws of the State
of New York, other than the choice of law provisions thereof.

 

19.2

To the extent not otherwise provided for by Section 14, the Parties consent to
the exclusive jurisdiction of all state and federal courts located in New York,
as well as to the jurisdiction of all courts of which an appeal may be taken
from such courts, for the purpose of any suit, action or other proceeding
arising out of, or in connection with, this Agreement or that otherwise arise
out of the employment relationship. Each Party hereby expressly waives (i) any
and all rights to bring any suit, action or other proceeding in or before any
court or tribunal other than the courts described above, and covenants that it
will not seek in any manner to resolve any dispute other than as set forth in
this paragraph, and (ii) any and all objections either may have to venue,
including the inconvenience of such forum, in any of such courts. In addition,
each Party consents to the service of process by personal service or any manner
in which notices may be delivered hereunder in accordance with this Agreement.

20

Validity/Severabilitv. The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.

13

--------------------------------------------------------------------------------



21

Survival. The obligations of the Company and the Executive under this Agreement
which by their nature may require either partial or total performance after the
expiration or termination of the Employment Term or this Agreement (including
those under Sections 6 (to the extent applicable), 8, 9, 10, 11, 12, 13 and 33)
will survive any termination or expiration of this Agreement. 

22

Subsequent Employment. During the Restricted Period, if the Executive is offered
employment or the opportunity to enter into any business activity, whether as
owner, investor, executive, manager, employee, independent consultant,
contractor, advisor or otherwise, the Executive will inform the offeror of the
existence of Sections 8, 9, 10, 11, 12, and 13 of this Agreement and provide the
offeror a copy thereof. The Executive authorizes the Company to provide a copy
of the relevant provisions of this Agreement to any of the Persons described in
this paragraph and to make such Persons aware of the Executive’s obligations
under this Agreement.

23

Excise Tax.

 

23.1

Notwithstanding any other provisions in this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received in connection with a change in control of the
Company or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Total Payments to the extent necessary (as defined by the Auditor (as
hereinafter defined)) so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the amount of such Total Payments, as
so reduced (and after subtracting the amount of federal, state, municipal and
local income taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (ii) the amount of
such Total Payments without such reduction (but after subtracting the amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

 

23.2

In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury

14

--------------------------------------------------------------------------------



 

Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity not subject to Section 409A,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A as deferred compensation. 

 

23.3

For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax: (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code will be taken into account; (ii) no portion of the Total
Payments will be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the change in control, the Company’s
independent auditor (the “Auditor”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including without
limitation by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments will be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered by Executive, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth in
Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

23.4

Prior to the time that relevant payments subject to this Section 23 are made
under this Agreement, the Company will provide the Executive with a written
statement setting forth the manner in which such payments were calculated for
the purposes of this Section 23 and the basis for such calculations, including
any opinions or other advice the Company received from Tax Counsel, the Auditor,
or other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). If the Executive objects to the
Company’s calculations, the Company will pay to the Executive such portion of
the Total Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of this Section 23. All determinations
required by this Section 23 (or requested by either the Executive or the Company
in connection with

15

--------------------------------------------------------------------------------



 

this Section 23) will be at the expense of the Company. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 23 will not of itself limit or otherwise
affect any other rights of the Executive under this Agreement. 

24

Compliance with Section 409A.

 

24.1

The Parties intend that any amounts payable under this Agreement, and the
Company’s and the Executive’s exercise of authority or discretion hereunder, be
exempt from or comply, as applicable, with the provisions of Section 409A of the
Code, along with the rules, regulations and guidance promulgated thereunder by
the Department of the Treasury or the Internal Revenue Service (collectively,
“Section 409A”) so as not to subject the Executive to the payment of the
additional tax, interest or penalty which may be imposed under Section 409A. In
furtherance thereof, to the extent that any provision of this Agreement would
result in the Executive being subject to payment of additional tax, interest or
penalty under Section 409A, the Parties agree to interpret and apply and amend
this Agreement if permitted under Section 409A in a manner which does not impose
any additional taxes, interest or penalties on Executive in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this Agreement to any Party, and
thereafter the Parties will interpret its provisions in a manner that complies
with Section 409A. Notwithstanding the foregoing, no particular tax result for
the Executive with respect to any income recognized by the Executive in
connection with this Agreement is guaranteed.

 

24.2

Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to any policies adopted by the Company consistent with
Section 409A), at the time of the Executive’s “Separation From Service” (within
the meaning of Section 409A) and if any portion of the payments or benefits to
be received by the Executive upon Separation From Service would be considered
deferred compensation under Section 409A and cannot be paid or provided to the
Executive without the Executive incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
and benefits that would otherwise be provided pursuant to this Agreement and by
subject to tax under Section 409A, in each case, during the six-month period
immediately following the Executive’s Separation From Service, will instead be
paid or made available to Executive or her estate on the earlier of (i) the
first business day of the seventh month following the date of Executive’s
Separation From Service or (ii) the Executive’s death.

 

24.3

With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in the Executive’s gross income for federal income
tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed

16

--------------------------------------------------------------------------------



 

by the Executive no later than December 30 of the year following the year in
which the Executive incurs the related expenses. In no event will the
reimbursements or in-kind benefits to be provided by the Company in one taxable
year affect the amount of reimbursements or in-kind benefits to be provided in
any other taxable year, nor will the Executive’s right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit. 

 

24.4

Each payment under this Agreement is intended to be a “separate payment” and not
one of a series of payments for purposes of Section 409A.

 

24.5

24.5 A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a Separation From Service, and
notwithstanding anything contained herein to the contrary, the date on which
such Separation From Service takes place will be the termination date.

25

Amendment; Waiver.

 

25.1

This Agreement may be amended and any provision of this Agreement may be waived
only if such amendment or waiver is set forth in a writing executed by the
Parties hereto. No course of dealing between the Parties will be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any Party under or by reason of this Agreement.

 

25.2

No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof; nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy.

26

Counterparts. This Agreement may be executed in multiple counterparts (any one
of which need not contain the signatures of more than one Party), each of which
will be deemed to be an original but all of which taken together will constitute
one and the same agreement. This Agreement, and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, will be treated in all manner and respects as an original
agreement and will be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. No Party will
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature was transmitted or communicated through
the use of facsimile machine or other electronic means as a defense to the
formation of a contract and each Party forever waives any such defense.

27

Headings; Interpretation.

 

27.1

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be a substantive part of or to affect the meaning or
interpretation of this Agreement.

17

--------------------------------------------------------------------------------



 

27.2

Reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. Unless otherwise
indicated, any reference to a “Section” means a Section of this Agreement. 

 

27.3

In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

27.4

The word “including” (in its various forms) means including without limitation.
All references in this Agreement to “days” refer to “calendar days” unless
otherwise specified.

28

Defined Terms. In addition to the terms defined elsewhere herein, the following
terms will have the following meanings when used herein with initial capital
letters:

 

28.1

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) will mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise. Unless
otherwise indicated, an Affiliate refers to an Affiliate of the Company.

 

28.2

“Cause” means:

 

28.2.1

Any act or omission constituting a material breach by the Executive of any
provisions of this Agreement; after written notice is delivered to the Executive
by the Company that identifies in reasonable detail the manner in which the
Company believes the Executive has breached the Agreement, if, within thirty
(30) days of such demand, the Executive fails to cure any such breach that is
capable of being cured;

 

28.2.2

The willful failure by the Executive to perform the Executive’s duties hereunder
(other than any such failure resulting from the Executive’s Disability), after
written demand for performance is delivered by the Company that identifies in
reasonable detail the manner in which the Company believes the Executive has not
performed the Executive’s duties, if, within 30 days of such demand, the
Executive fails to cure any such failure that is capable of being cured;

 

28.2.3

Any misconduct by the Executive that is materially injurious to any member of
the Company Group, financial or otherwise, or any act of misappropriation, fraud
including with respect to any member of the Company Group’s accounting and
financial statements, embezzlement or

18

--------------------------------------------------------------------------------



 

conversion by the Executive of the property of any member of the Company Group; 

 

28.2.4

The conviction (or plea of no contest) of the Executive for any felony or the
indictment of the Executive for any felony;

 

28.2.5

The Executive’s gross negligence, gross neglect of duties or gross
insubordination;

 

28.2.6

The Executive’s commission of any violation of any antifraud provision of
federal or state securities laws;

 

28.2.7

The Executive’s alcohol or prescription or other drug abuse substantially
affecting work performance;

 

28.2.8

The Executive’s violation of the Company’s policies regarding harassment or
discrimination; or

 

28.2.9

The Executive’s material violation of the Company Policies.

 

28.3

“Change in Control” means the occurrence of a “change in control event” (within
the meaning of Section 409A and the Regulations thereunder) with respect to
Morgans Hotel Group Co.

 

28.4

“Company Group” means Morgans Hotel Group Co. and its respective Affiliates.

 

28.5

“Disability” or “Disabled” means:

 

28.5.1

The Executive’s incapacity due to physical or mental illness to substantially
perform the Executive’s duties and the essential functions of the Executive’s
position, with reasonable accommodation, on a full-time basis for 12 months; or

 

28.5.2

The Executive becomes eligible to receive benefits under the Company’s
applicable long-term disability plan;

 

28.5.3

Except that, if the Executive does not agree with a determination to terminate
the Executive’s employment because of Disability, the question of the
Executive’s Disability will be subject to the certification of a qualified
medical doctor reasonably agreed upon by the Company and the Executive. The
costs of such qualified medical doctor will be paid by the Company.

 

28.6

“Good Reason” means, without the Executive’s consent:

 

28.6.1

A material diminution in the Executive’s Base Salary or Target Bonus, other than
a reduction in Base Salary that affects all similarly situated Company
executives in substantially the same proportions as provided for in Section 4.1
hereof;

19

--------------------------------------------------------------------------------



 

28.6.2

A material diminution in the Executive’s authority, duties, or responsibilities
(other than temporarily while the Executive is physically or mentally
incapacitated or as required by applicable law); 

 

28.6.3

A relocation of the Executive’s principal place of employment by more than 50
miles from the Executive’s principal place of employment as of the signing of
this Agreement; or

 

28.6.4

Any material breach by the Company of this Agreement;

provided, however, that the foregoing conditions will constitute Good Reason
only if (A) the Executive provides written notice to the Company within 90 days
of the initial existence of the condition(s) constituting Good Reason and (2)
the Company fails to cure such condition(s) within 30 days after receipt from
the Executive of such notice; and provided further, that Good Reason will cease
to exist with respect to a condition one year following the initial existence of
such condition.

 

28.7

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture or an
unincorporated organization.

29

Certain Costs. Each Party will pay and be fully responsible for its own costs
and expenses (including costs of professional advisors) incurred in connection
with the negotiation, execution, interpretation and enforcement of this
Agreement.

30

Clawback Provisions. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation, or any other compensation, paid
to the Executive pursuant to this Agreement or any other agreement or
arrangement with any member of the Company Group, which is subject to recovery
under any law, government regulation or stock exchange listing requirement, will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by any member of the Company Group pursuant
to any such law, government regulation or stock exchange listing requirement).

31

Acknowledgements. The Executive acknowledges and agrees that (i) the Executive
has read this Agreement carefully and in its entirety, (ii) the Executive
understands the terms and conditions contained herein, (iii) the Executive has
had the opportunity to review this Agreement with legal counsel of the
Executive’s own choosing and has not relied on any statements made by the
Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and (iv)
the Executive is entering into this Agreement knowingly and voluntarily. The
Executive acknowledges and agrees that each member of the Company Group is an
intended third party beneficiary of this Agreement and, as such, will be
entitled to all of the benefits, and will be permitted to enforce its rights,
under this Agreement as if such third party were an original party hereto. As an
inducement to enter into this Agreement, the Executive

20

--------------------------------------------------------------------------------



represents and warrants as follows: (A) other than the Prior Agreement, the
Executive is not a party to any other agreement or obligation for personal
services; (B) there exist no impediments or restraints, contractual or otherwise
on the Executive’s power, right or ability to enter into this Agreement and to
perform the Executive’s duties and obligations hereunder; and (C) the
performance of the Executive’s obligations under this Agreement do not and will
not violate or conflict with any agreement relating to confidentiality,
non-competition or exclusive employment to which the Executive is or was
subject. 

32

Resignations. Following the termination of the Executive’s employment for any
reason, if and to the extent requested by the Board, the Executive agrees to
resign from the Board, all fiduciary positions (including as trustee) and all
other offices and positions the Executive holds with the Company Group;
provided, however, that if the Executive refuses to tender the Executive’s
resignation after the Board has made such request, then the Board will be
empowered to tender the Executive’s resignation from such offices and positions.

33

Indemnification. If the Executive is made a party, is threatened to be made a
party, or reasonably anticipates being made a party, to any Proceeding (as
defined below) by reason of the fact that the Executive is or was a director,
officer, executive, agent, manager, trustee, consultant or representative of the
Company or any of its affiliates or is or was serving at the request of the
Company or any of its affiliates, or in connection with the Executive’s service
hereunder, as a director, officer, member, executive, agent, manager, trustee,
consultant or representative of another person or entity, or if any Claim (as
defined below) is made, is threatened to be made, or is reasonably anticipated
to be made, that arises out of or relates to the Executive’s service in any of
the foregoing capacities, then the Executive shall promptly be indemnified and
held harmless to the fullest extent permitted or authorized by the Certificate
of Incorporation or Bylaws of the Company, or if greater, by applicable law,
against any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ and other fees, judgments, interest, expenses of
investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith or in connection with seeking to enforce the Executive’s
rights under this Section 33, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be a director, member, executive,
agent, manager, trustee, consultant or representative of the Company or other
person or entity and shall inure to the benefit of the Executive’s heirs,
executors and administrators. The Executive shall be entitled to prompt
advancement of any and all costs and expenses (including, without limitation,
attorneys’ and other professional fees and other charges) incurred by the
Executive in connection with any such Proceeding or Claim, or in connection with
seeking to enforce Executive’s rights under this Section 33, any such
advancement to be made within 15 days after Executive gives written notice,
supported by reasonable documentation, requesting such advancement. Such notice
shall include, to the extent required by applicable law, an undertaking by the
Executive to repay the amount advanced if Executive is ultimately determined not
to be entitled to indemnification against such costs and expenses. Nothing in
this Agreement shall operate to limit or extinguish any right to
indemnification, advancement of expenses, or contribution that the Executive
would otherwise have (including, without limitation, by agreement or under
applicable law). For purposes of this Agreement, “Claim” shall include, without
limitation, any claim, demand, request, investigation, dispute, controversy,
threat,

21

--------------------------------------------------------------------------------



discovery request, or request for testimony or information and “Proceeding”
shall include, without limitation, any actual, threatened, or reasonably
anticipated, action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other. 

A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Employment Term and thereafter until the later of (x)
the sixth anniversary of the date on which the Executive’s employment with the
Company terminates and (y) the date on which all claims against the Executive
that would otherwise be covered by the policy (or policies) would become fully
time barred, providing coverage to the Executive that is no less favorable to
Executive in any respect (including, without limitation, with respect to scope,
exclusions, amounts, and deductibles) than the coverage then being provided to
any other present or former executive or director of the Company.




22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is duly executed as of the Execution Date
listed on the first page.

MORGANS HOTEL GROUP CO.

By:

/s/ Richard Szymanski

Name: Richard Szymanski

Title: Chief Financial Officer

January 14, 2016

Date

 

EXECUTIVE

/s/ Meredith L. Deutsch

Meredith L. Deutsch

January 14, 2016

Date

 

 

23

--------------------------------------------------------------------------------



Exhibit A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

(“Employee”) hereby acknowledges that (“Employer”) is offering Employee certain
payments in connection with Employee’s termination of employment pursuant to the
employment agreement entered into between Employer and Employee, as amended (the
“Employment Agreement”), in exchange for Employee’s promises in this Waiver and
Release of Claims Agreement (this “Agreement”).

Severance Payments

1.Employee agrees that Employee will be entitled to receive the applicable
severance payments and benefits set forth under Section 6 of the Employment
Agreement (the “Severance  Payments”) only if Employee accepts and does not
revoke this Agreement, which requires Employee to release both known and unknown
claims.

2.Employee agrees that the Severance Payments tendered under the Employment
Agreement constitute fair and adequate consideration for the execution of this
Agreement. Employee further agrees that Employee has been fully compensated for
all wages and fringe benefits, including, but not limited to, paid and unpaid
leave, due and owing, and that the Severance Payments are in addition to
payments and benefits to which Employee is otherwise entitled.

Claims That Are Being Released

3.Employee agrees that this Agreement constitutes a full and final release by
Employee and Employee’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Employee has or may have to date
against Employer and any of its parents, subsidiaries, or affiliated entities
and their respective officers, directors, shareholders, partners, joint
venturers, employees, consultants, insurers, agents, predecessors, successors,
and assigns, arising out of or related to Employee’s employment or the
termination thereof, or otherwise based upon acts or events that occurred on or
before the date on which Employee signs this Agreement. To the fullest extent
allowed by law, Employee hereby waives and releases any and all such claims,
charges, and complaints in return for the Severance Payments. This release of
claims is intended to be as broad as the law allows, and includes, but is not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith or fair dealing, express or implied, any
tort or common law claims, any legal restrictions on Employer’s right to
terminate employees, and any claims under any federal, state, municipal, local,
or other governmental statute, regulation, or ordinance, including, without
limitation:

(a)claims of discrimination, harassment, or retaliation under equal employment
laws such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Rehabilitation Act of 1973, and any and all other
federal, state, municipal, local, or foreign equal opportunity laws;

 

--------------------------------------------------------------------------------



(b)if applicable, claims of wrongful termination of employment; statutory,
regulatory, and common law “whistleblower” claims, and claims for wrongful
termination in violation of public policy; 

(c)claims arising under the Employee Retirement Income Security Act of 1974,
except for any claims relating to vested benefits under Employer’s employee
benefit plans;

(d)claims of violation of wage and hour laws, including, but not limited to,
claims for overtime pay, meal and rest period violations, and recordkeeping
violations; and

(e)claims of violation of federal, state, municipal, local, or foreign laws
concerning leaves of absence, such as the Family and Medical Leave Act, New York
State Human Rights Law, and New York City Human Rights Law.

Claims That Are Not Being Released

4.This release does not include any claims that may not be released as a matter
of law, and this release does not waive claims or rights that arise after
Employee signs this Agreement. Further, this release will not prevent Employee
from doing any of the following:

(a)obtaining unemployment compensation, state disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which Employee
lives and works, provided Employee satisfies the legal requirements for such
benefits (nothing in this Agreement, however, guarantees or otherwise
constitutes a representation of any kind that Employee is entitled to such
benefits);

(b)asserting any right that is created or preserved by this Agreement, such as
Employee’s right to receive the Severance Payments and the enforcement of the
terms of the Employment Agreement that survive termination of employment as set
forth in Section 20 of the Employment Agreement;

(c)filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”) or any
duly authorized agency of the United States or any state (however, Employee is
hereby waiving the right to any personal monetary recovery or other personal
relief should the EEOC (or any similarly authorized agency) pursue any class or
individual charges in part or entirely on Employee’s behalf); or

(d)challenging or seeking determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act (nor does this release
impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law); or

(e)the enforcement of any of the terms or conditions of this Agreement.

2

--------------------------------------------------------------------------------



Additional Employee Covenants

 

5.

To the extent applicable, Employee confirms and agrees to Employee’s continuing
obligations under the Employment Agreement, including, without limitation,
following termination of Employee’s employment with Employer. This includes,
without limitation, Employee’s continuing obligations under Sections 8-13 of the
Employment Agreement.

Voluntary Agreement And Effective Date

 

6.

Employee understands and acknowledges that, by signing this Agreement, Employee
is agreeing to all of the provisions stated in this Agreement, and has read and
understood each provision.

 

7.

The parties understand and agree that:

(a)Employee will have a period of 21 calendar days in which to decide whether or
not to sign this Agreement, and an additional period of seven calendar days
after signing in which to revoke this Agreement. If Employee signs this
Agreement before the end of such 21-day period, Employee certifies and agrees
that the decision is knowing and voluntary and is not induced by Employer
through (i) fraud, misrepresentation, or a threat to withdraw or alter the offer
before the end of such 21-day period or (ii) an offer to provide different terms
in exchange for signing this Agreement before the end of such 21-day period.

(b)In order to exercise this revocation right, Employee must deliver written
notice of revocation to [INSERT COMPANY CONTACT] on or before the seventh
calendar day after Employee executes this Agreement. Employee understands that,
upon delivery of such notice, this Agreement will terminate and become null and
void.

(c)The terms of this Agreement will not take effect or become binding, and
Employee will not become entitled to receive the Severance Payments, until that
seven-day period has lapsed without revocation by Employee. If Employee elects
not to sign this Agreement or revokes it within seven calendar days of signing,
Employee will not receive the Severance Payments.

(d)All amounts payable hereunder will be paid in accordance with the applicable
terms of the Employment Agreement.

Governing Law

 

8.

This Agreement will be governed by the substantive laws of the State of New
York, without regard to conflicts of law, and by federal law where applicable.

 

9.

If any part of this Agreement is held to be invalid or unenforceable, the
remaining provisions of this Agreement will not be affected in any way.

3

--------------------------------------------------------------------------------



Consultation With Attorney

10.Employee is hereby encouraged and advised to confer with an attorney
regarding this Agreement. By signing this Agreement, Employee acknowledges that
Employee has consulted, or had an opportunity to consult with, an attorney or a
representative of Employee’s choosing, if any, and that Employee is not relying
on any advice from Employer or its agents or attorneys in executing this
Agreement.

(a)This Agreement was provided to Employee for consideration on [INSERT DATE
THIS AGREEMENT PROVIDED TO EMPLOYEE].

PLEASE READ THIS AGREEMENT CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

Employee certifies that Employee has read this Agreement and fully and
completely understands and comprehends its meaning, purpose, and effect.
Employee further states and confirms that Employee has signed this Agreement
knowingly and voluntarily and of Employee’s own free will, and not as a result
of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.

EMPLOYEE

Date:

 

 

4